DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 and 12/30/2021 are being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20180088091 A1
CORMIER et al. hereinafter CORMIER
US 5714676 A
Hase


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CORMIER and Hase.
With respect to claim 1, CORMIER discloses a dual mode sample manager for a liquid chromatography system (Abstract: a sample manager for introducing a sample into the flow of gradient, and a valve manager fluidically coupled to the pump and to the sample manager), comprising: 
a sample needle (needle 56) to acquire a sample from a sample source (vial 30) for injection into a chromatography system flow (liquid chromatography system 10);
a fixed sample loop (tubing 70);
a metering pump (pressure source/pump 62) controllable to draw or dispense a volume of a liquid (as illustrated in Fig. 1 and disclosed in paragraph[0065] pumps draw solvents); 
a needle seat (seat 60) configured to fluidically couple the sample needle to a fluidic path (¶[0074] discloses the gradient passes through tubing 70, the seat 60, into the tip of the flow-through needle 56); 
a first valve (valve 42) having a plurality of first valve ports (ports 50-1 to 50-4) and being configurable in a first valve state (state of valve 42 in Fig. 3) wherein one of the first valve ports (50-1) is configured in fluidic communication with at least one of the other first valve ports (50-2) and configurable in a second valve state (state of valve 42 in Fig. 4) wherein the one of the first valve ports (port 50-1) is configured in fluidic communication with a different one of the other first valve ports (port 50-4), the first valve being in fluidic communication with the solvent pump (BSM/LC pump 12) and configured to receive a wash solvent and a chromatography system flow (¶[0052] discloses mobile phase flow), and to deliver the received chromatography system flow (¶[0068] discloses mobile phase flow through port 50-1 of the valve 42 and from port 50-1, the mobile phase passes through rotor channel 52-1); and 
a second valve (valve 54) having a plurality of second valve ports (ports 66-1 to 66-6) and being configurable in the first valve state (state of valve 54 in Fig. 3) wherein one of the second valve ports (port 66-1) is configured in fluidic communication with at least one of the other second valve ports (port 66-2) and configurable in the second valve state (state of valve 54 in Fig. 4) wherein the one of the second valve ports is configured in fluidic communication with a different one of the other second valve ports (66-1 to 66-6), 
wherein the first valve and second valve are configurable so that in one mode the sample acquired and stored in the sample needle is injected into the chromatography system flow (sample is drawn in the needle 56 from vial 30 when ports 66-5 and 66-4 are connected, then injected to needle seat 60 and to the chromatography system 26 through 66-1, 68-1, 66-2, ports 50-1, 52-1 and 50-2) and in another mode the sample acquired through the sample needle and stored in the sample loop is injected into the chromatography system flow (in configuration where the needle 56 is positioned in the needle seat 60 and ports 66-5 and 66-4, 66-1 and 66-6 are connected is connected is injected into the chromatography system flow (switching the valve 54 to the other configuration, with channels 68-2 and 68-1 open)).
CORMIER discloses all the claimed invention except the first valve being in fluidic communication with the metering pump and configured to receive a wash solvent and a chromatography system flow; the second valve having a first pair of second valve ports coupled to ends of the first fluidic path and having a second pair of second valve ports coupled to ends of a second fluidic path defined by the fixed sample loop.
Hase directed from a method and an apparatus for analyzing gases using a chromatography system discloses the first valve (valve 241) being in fluidic communication with the metering pump (eluate pump 231) and configured to receive a wash solvent and a chromatography system flow (¶[0205] discloses the rinse water injection valve 241 is switched to have the rinse water flow passage come into the non-feeding flow passage thereby the rinse water is injected into the rinse water measuring slender tube 244 and pooled therein); the second valve (211) having a first pair of second valve ports (Fig. 7 illustrates valve 211 ports) coupled to ends of the first fluidic path (214) and having a second pair of second valve ports coupled to ends of a second fluidic path defined by the fixed sample loop (as illustrated in Fig. 7, 214 connects different ports of valve 211).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CORMIER with the teachings of Hase so that the first valve of CORMIER can be in fluidic communication with the metering pump and configured to receive a wash solvent as disclosed in Hase’s invention to  wash the chromatographic system for the predicable benefit of clean and/or separate out residual material from the system.            
With respect to claim 2, CORMIER and Hase disclose the dual mode sample manager of claim 1 above. CORMIER further discloses a source of wash solvent in fluidic communication with the metering pump (¶[0205] discloses the rinse water injection valve 241 is switched to have the rinse water flow passage come into the non-feeding flow passage thereby the rinse water is injected into the rinse water measuring slender tube 244 and pooled therein).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CORMIER with the teachings of Hase so that the first valve of CORMIER can be in fluidic communication with the metering pump and configured to receive a wash solvent as disclosed in Hase’s invention to  wash the chromatographic system for the predicable benefit of clean and/or separate out residual material from the system.            
With respect to claim 3, CORMIER and Hase disclose the dual mode sample manager of claim 1. CORMIER further discloses the metering pump is a metering syringe (pressure source syringe 62).  
With respect to claim 4, CORMIER and Hase disclose the dual mode sample manager of claim 1 above. CORMIER further discloses the at least one of the first valve (54) and the second valve is a rotary shear seal valve (valve 42 and 54 are rotary shear valve).  
With respect to claim 5, CORMIER and Hase disclose the dual mode sample manager of claim 1. CORMIER further discloses the sample source (sample source 30).
Allowable Subject Matter
Claims 6-11 are allowed.
The references separately or in combination do not appear teach the stators of the first and second valves each have a stator surface formed on a diffusion-bonded block, the stator surfaces each having at least one stator port in fluidic communication with a stator port of the other stator surface through an internal fluidic channel of the stator block.
Response to Amendment
This office action is in response to communication received on 04/13/2022. The response presented amendment to claims 1 and 6; and cancelled claims 12-16 is hereby acknowledged.
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues that “…either section of tubing 70 or 78 is only a portion of the first fluidic path that can be used to store sample awaiting injection and there is no additional means disclosed in Cormier for storing the sample prior to injection…” The examiner respectfully disagrees. As illustrated, at least in Fig. 2, tubing 70 and 78 hold fluid from sample manager and sample pump/syringe and inject the fluid to the column manager. Thus, CORMIER fully discloses the alleged subject matter.
Applicant argument with resect to claim 6 is persuasive. Thus, the rejection is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861                 


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861